Citation Nr: 1544066	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-27 925	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Montgomery, Alabama	


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and substance and alcohol abuse.

2.  Entitlement to service connection for bilateral renal cysts, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for enlarged lymph nodes, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for asthma, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968, to include service in the Republic of Vietnam.  The Veteran died in September 2012.  The appellant is the Veteran's widow and has been found by VA to be the appropriate substitute in this case.  38 U.S.C.A. § 5121A.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for PTSD, and substance and alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A diagnosis of asbestosis has not been shown at any time during the appeal period.
 
2.  A diagnosis of enlarged lymph nodes has not been shown at any time during the appeal period.

3.  A diagnosis of hypertension has not been shown at any time during the appeal period.

4.  The weight of the evidence is against a finding that the Veteran's asthma either began during or was otherwise caused by his military service.

5.  The weight of the evidence is against a finding that the Veteran's renal cysts either began during or were otherwise caused by his military service.

6.  A diagnosis of sleep apnea has not been shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for enlarged lymph nodes, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for asthma, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015)..

6.  The criteria for service connection for renal cysts, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records have all been obtained.  The Veteran requested a Board hearing before his death in July 2010.  However, the appellant withdrew the request for a hearing in August 2015.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  These conditions have not been met here as the disabilities claimed on appeal either were not diagnosed prior to the Veteran's death, or there is no evidence beyond his own statements suggesting that they may have resulted from his time in military service.  See Waters, 601 F.3d 1274. 

Furthermore, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted. 

Service Connection 

When, as here, a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's substitution claim is separate from the claim that the Veteran filed prior to his death, it is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  As noted, the appellant is the Veteran's surviving spouse and has been found by VA to be the appropriate substitute in this case.  38 U.S.C.A. § 5121A.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, certain chronic diseases (including PTSD) may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including hypertension, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Asbestosis, Enlarged Lymph Nodes, and Hypertension

The Veteran asserted that he was entitled to service connection for asbestosis, enlarged lymph nodes, and hypertension in his July 2007 claim for benefits and subsequent March 2008 statement.  He did not report when the claimed disorders began or when he had been treated.  In March 2008, he asserted that he was exposed to asbestos when working on landing craft while in Vietnam.  He also asserted that he was exposed to herbicides while serving in Vietnam, which resulted in enlarged lymph nodes and hypertension.

The Veteran's service records show that his Military Occupation Specialty was a Marine Engineer and that he received both the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  Thus, herbicide exposure is conceded.

Asbestosis, enlarged lymph nodes, and hypertension are not diseases subject to presumptive service connection.  38 C.F.R. § 3.309.  Furthermore, the Veteran's medical records do not show any symptoms, complaints, treatment, or diagnosis of asbestosis, enlarged lymph nodes, or hypertension.

The Veteran's STRs show that the Veteran had a normal examination at his entrance examination in May 1965.  His blood pressure was 118/80.  Later at his separation examination in April 1968, he continued to have a normal examination.  His blood pressure was 116/82.  Furthermore, in a report of medical history, completed by the Veteran at the time of separation, he specifically denied having any symptoms or diseases but for mumps, which he took time to check "yes."  This suggests that the Veteran thoughtfully filled out this medical history survey, rather than simply categorically denying every symptom that was listed; an observation which adds weight to the conclusion that if the Veteran had in fact been experiencing respiratory, lymphatic, or blood pressure problems at that time, he would have reported them.

Moreover, and of equal import, there is no evidence of a current diagnosis of asbestosis, enlarged lymph nodes, or hypertension.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, while the Veteran's reports concerning exposure to asbestos and herbicides during his service, which in turn resulted in a diagnosis of asbestosis, enlarged lymph nodes and hypertension, are given some weight, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) or diagnosis for asbestosis, enlarged lymph nodes, or hypertension.  A 2005 chest CT showed diffuse mediastinal adenopathy that is worrisome for lymphoma, but the record contains no diagnosis or further treatment for enlarged lymph nodes.  His blood pressure was 140/82 in June 2007, 150/86 in January 2008, 140/80 in August 2008, 138/80 in March 2009, and 149/86 in December 2009.  However, the Veteran was never diagnosed with hypertension and his blood pressure readings do not meet the requirements for hypertension for VA purposes.  38 C.F.R. § 4.104, DC 7101, Note 1.

It is noted that the claims file contains a document dated in 2015 from Calhoun Quality Health Care suggesting that the Veteran's hypertension had improved, but this document is dated approximately three years after the Veteran's death, and as such is not taken as proof that he was actually diagnosed with hypertension during the course of his lifetime.  It is also noted that hypertension risks were discussed with the Veteran by VA on several occasions, but there is no showing that he was actually diagnosed with hypertension.

While he may be competent to report respiratory, lymphatic, and hypertensive symptoms, which he has not necessarily done, there is no indication that the Veteran was competent to diagnose a respiratory, lymphatic, or cardiac disability or link any symptoms that he may have had to asbestos or herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As such, the criteria for service connection have not been met, and the claims are denied.


Asthma and renal cysts

The Veteran contended that he was entitled to service connection for asthma in his July 2007 claim for benefits.  In a March 2008 statement, he asserted that his exposure to herbicides resulted in his diagnosis of asthma.  He has also sought service connection for renal cysts

Neither asthma, nor renal cysts, are a disease subject to presumptive service connection.  38 C.F.R. § 3.309.

The Veteran's STRs do not contain any complaints of symptoms in service which appear to have been associated with either asthma or renal cysts.  Moreover, asthma and renal cysts were not diagnosed at any of the in-service physical examinations.

Following service, the Veteran was not diagnosed with asthma until 2007 or with renal cysts August 2005, more than 30 years after his time in military service, and it is not shown that he even received any treatment prior to that diagnosis for symptoms which were later diagnosed as either asthma or renal cysts.  This is taken as strong evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  As such, there is no allegation of continuity of symptomatology.  Moreover, his claims file is devoid of any statement from a medical professional even suggesting that either his asthma or his renal cysts even might be related to his military service, to include either asbestos exposure or herbicide exposure.

As such, the criteria for service connection have not been met, and the claim is denied.


Sleep Apnea

The Veteran contended that he was entitled to service connection for sleep apnea in his July 2007 claim for benefits, although he did not indicate when his disability began or when he was treated.

The Veteran's STRs do not contain any complaints of symptoms in service which appear to have been associated with sleep apnea.  Moreover, sleep apnea was not diagnosed at any of the in-service physical examinations.

Following service, the Veteran was not diagnosed with sleep apnea.  His medical records suggest possible sleep apnea in January 2008, which would still be forty years after his time in military service.  While the Veteran reported sleeping problems, these were associated with his PTSD.  The record contains no diagnosis of sleep apnea.  Furthermore, the record contains no sleep studies that definitively show a diagnosis of sleep apnea.  This is taken as strong evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  As such, there is no allegation of continuity of symptomatology.  Moreover, his claims file is devoid of any statement from a medical professional even suggesting that any possible sleep apnea might be related to his military service or herbicide exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for asbestosis is denied.

Service connection for enlarged lymph nodes is denied.

Service connection for hypertension is denied.

Service connection for asthma is denied.

Service connection for sleep apnea is denied.

Service connection for renal cysts is denied.


REMAND

The Veteran sought service connection for PTSD.  The Veteran also claimed service connection for substance and alcohol abuse, to include as secondary to PTSD.  The Board will defer from a decision on the issue at the present time, as development on the PTSD claim may well yield evidence relevant to the Veteran's theories of entitlement to service connection for substance and alcohol abuse.  In this regard, they are deemed to be intertwined issues.  See Harris v. Derwinski, Vet. App. 180, 183 (1991).

With regard to the issue of PTSD, the Veteran contended that he experienced an in-service stressor.  He reported that he was in a landing craft that ran over a fishing boat and he made a decision not to go back and rescue at least one survivor.  A fellow soldier reported that he witnessed this event.

In January 2008, the Veteran was diagnosed with PTSD.  However, the physician did not provide a statement regarding etiology.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional regarding the Veteran's claims for service connection for PTSD.  The reviewing professional is requested to answer the following question:
 
Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's PTSD was related to active service?  Why or why not?  The Veteran's in-service stressor should be addressed with regard to his diagnosis of PTSD.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


